Case 2:15-cv-02091-JMV Document 47 Filed 10/31/19 Page 1 of 6 PagelD: 618

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

DANIEL JENKINS, Civil Action No. 15-2091 (JMV)

Petitioner,
OMNIBUS PETITION TO VACATE
“ve CONVICTION AND SENTENCE
PURSUANT TO 28 U.S.C. § 2255
UNITED STATES OF AMERICA,

Respondent.

 

 

Petitioner Daniel Jenkins (‘Petitioner” or “Jenkins”), through his undersigned attorneys
who were appointed as CJA counsel pursuant to the Criminal Justice Act, in accordance with the
Court’s Memorandum Order entered September 12, 2019 (ECF dkt. # 46) (the “September 12
Order”) respectfully submits this Omnibus Petition that seeks an order vacating his conviction
and sentence pursuant to 28 U.S.C. § 2255. (Petitioner filed his initial pro se petition on or about
March 25, 2015 (“Petition”) (ECF dkt. # 1).)!

Summary of the Case and Relevant Procedural Background

On October 29, 2013, Petitioner pleaded guilty to distribute heroin and PCP as charged in
Count | of his indictment of the same day. On March 11, 2014, the Honorable William H.
Walls, U.S.D.J. sentenced Petitioner to 188 months imprisonment. The facts underlying the
charges in the indictment and Petitioner’s guilty plea are set forth in Petitioner’s initial brief at
pages one to three and in the United States’ Response to the Petition (“Response Brief,”
available at ECF Dkt. # 4) at pages one to twelve and are incorporated herein by reference in

accordance with paragraph nine of the September 12 Order.

 

' The Petition consisted of the federal inmate’s form petition filled out by Petitioner and a pro se
brief. Citations to the form are denoted as “Form at [pg no].” Citations to the pro se brief are
denoted as “PBr at [pg no].”

 
Case 2:15-cv-02091-JMV Document 47 Filed 10/31/19 Page 2 of 6 PagelD: 619

For purposes of this submission, Petitioner states that in the course of his plea
negotiations he agreed to be represented by the same attorney, Michael Gilberti, Esq., that was
representing his co-defendant John Edwards and purported to waive his right to be represented
by a potentially conflict-free attorney. (PBr at 3, 5-7). Petitioner agreed to the waiver based on
Mr. Gilberti’s advice that an incurable conflict would only arise if either Petitioner or Mr.
Edwards would give testimony or other evidence against the other that would tend to further
inculpate the other for purposes of sentencing, but that he could continue the joint representation
if sentencing was based only on the allegations in the charging instruments. (/d.)

In exchange for his guilty plea, the United States agreed that it would recommend a
sentence at the lowest range of the Sentencing Guidelines depending on whether the Court
determined Petitioner was a career offender based on at least two prior felony convictions for
crimes of violence or controlled substances offenses. (ECF Dkt. # 4-4 at p. 8). Petitioner
reserved the right to argue that he was not career offender. (Jd) Because the Court ultimately
found Petitioner to be a career offender, the Guidelines Range was 188 to 235 months’
imprisonment, resulting in a recommendation of a 188 month sentence that Petitioner received.
(ECF Dkt. # 4-1 at p. 37). The plea agreement also contained an appellate waiver whereby
Petitioner agreed not to appeal if he received a sentence that resulted from Guidelines offense
level of 31. (ECF Dkt. # 4-4 at p. 9).

Petitioner would later discover that Mr. Edwards received a 48 month sentence even
though Petitioner believed that Edwards was also “subject[] [to] career offender enhancements.”
(PBr. at 3). This comparatively lenient sentence Mr. Edwards received led Petitioner to conclude
that Mr. Gilberti broke his promise that information Edwards provided to the government under

would not be used against Petitioner. In its Response Brief, the United States asserted that
Case 2:15-cv-02091-JMV Document 47 Filed 10/31/19 Page 3 of 6 PagelD: 620

Petitioner’s belief that Mr. Edwards was a career offender was incorrect and that he was not
sentenced based on information he provided that inculpated Petitioner. (RespBr. at 9).

On March 12, 2014, one day after his sentencing hearing, Jenkins filed what appeared to
be a pro se notice of appeal in the form of the letter to the Third Circuit Court of Appeals, which
stated he had “not secured appellate counsel.” (ECF Dkt. # 4-6). The Third Circuit ordered Mr.
Gilberti, at various times, to enter an appearance on Petitioner’s behalf and to take certain
procedural actions. (See ECF Dkt. # 4-7, 4-8, 4-9, 4-10). Mr. Gilberti was reluctant to do so
based on the fact that Petitioner’s appeal alleged his representation was constitutionally deficient
and that Petitioner did not want Mr. Gilberti to represent him. (ECF Dkt. # 4-9).

Eventually on September 11, 2014, the United States moved to enforce the appellate
waiver contained in Petitioner’s plea agreement and to have the appeal dismissed. (ECF Dkt. #
33-1). On September 29, 2014, Petitioner filed an opposition to the United States’ motion that
sought the appointment of new counsel. (ECF Dkt. # 4-17). The Third Circuit, on October 2,
2014, invited Petitioner to address the government’s “motion to enforce [the] appellate waiver”
and added that it was considering his motion to have new counsel appointed. (ECF Dkt. # 4-
18). Petitioner filed response that included a legal argument that his trial court counsel was
ineffective and that his appeal should be heard on that basis. (ECF Dkt. # 4-19). On December
9, 2014, the Third Circuit summarily granted the United States’ motion to enforce the appellate
waiver and dismissed Petitioner’s appeal. (ECF Dkt. # 4-20).

As noted above, Petitioner, proceeding pro se, filed the instant petition on March 25,
2015. In his initial filing, Petitioner raised three issues:

(1) Was Petitioner’s trial counsel ineffective for representing both Petitioner and his

co-defendant, John Edwards during plea negotiations? (Form at 5, PBr. at 5-8).
Case 2:15-cv-02091-JMV Document 47 Filed 10/31/19 Page 4 of 6 PagelD: 621

(2) Was Petitioner’s trial counsel ineffective for not determining the quantity of drugs
during plea negotiations? (Form at 5, PBr. at 10-12).

(3) Did Petitioner receive ineffective assistance of counsel on his direct appeal?
(Form at 6; PBr.at 12-15).

On December 12, 2016, Petitioner filed a memorandum of law that raised an additional
argument that his sentence was invalid because he should not have been considered a career
offender for purposes of the Sentencing Guidelines. (ECF Dkt. # 26). Petitioner made two

additional filings in support of this argument on March 22, 2017 (ECF Dkt. # 29) and November

20, 2017 (ECF Dkt. # 31).
Legal Grounds For Petition
meffective Assistance o nsel for Joint Representation of Petiti and Edwards

As indicated above, the crux of Petitioner’s claim that joint representation implicates his
Constitutional right to effective counsel is that Edwards provided information to the Government
inculpating Petitioner that resulted in Mr. Edwards receiving a much more lenient sentence.
Petitioner also believed that Mr. Edwards did have two prior felony drug distribution felonies,
meaning Mr. Edwards should have been considered a career offender. Counsel notes that the
Government’s response to the Petition does not appear to address Petitioner’s claim that Mr.
Gilberti misrepresented how he would approach the joint representation. Indeed, its Response
Brief wrote: “To be sure, a defendant could argue on appeal that there was a sentencing disparity
between his sentence and a co-defendant’s sentence,” but argued that it was a moot issue only
because of the appellate waiver. (Response Brief at 20). It is therefore respectfully submitted

that an evidentiary hearing would be proper vehicle to determine whether Mr. Edwards did
Case 2:15-cv-02091-JMV Document 47 Filed 10/31/19 Page 5 of 6 PagelD: 622

provide inculpating information against Petitioner under the auspices of Mr. Gilberti’s
representation.

Ineffective Assistance of Counsel for Failure to Obtain Independent
Calculation of Quantity of Narcotics

Petitioner has asserted that he instructed Mr. Gilberti to conduct an independent analysis
of the calculation of the quantity of narcotics involved in the alleged transactions, but Mr.
Gilberti refused to do so and took the Government’s calculations at face value. Petitioner asserts
that Mr. Gilberti violated his duty to his client to perform an adequate investigation of his
client’s case and potential defenses, (Form at 5, PBr. at 10-12).

Petitioner Should Not Have Been Considered A Career Offender

Through: supplemental pleadings, Petitioner challenged his designation as a career
offender. (ECF Dkt. # 26, 29, 31). Petitioner relied primarily on Chang-Cruz v, Attorney
General, 659 Fed. Appx. 114 (3d Cir. 2016), which held that the State statute (N.J.S.A. § 2C:35-
7(a)) under which Petitioner was previously convicted, was not considered an aggravated felony
under federal law because the state offense could be committed by means either of distribution or
dispensing a controlled substance.

Petitioner Received Ineffective Assistance of Counsel on His Appeal

Petitioner argued that he received ineffective assistance of counsel during his appeal
because Mr. Gilberti refused to file a notice of appeal as he requested and essentially abandoned
Petitioner when the Third Circuit sought briefing on the issue of the effectiveness of the
appellate waiver in Petitioner’s plea agreement. Judge Walls found this argument to have
sufficient merit that he ordered CJA counsel be appointed to brief the issue further. (ECF Dkt. #

35 at J 2).
Case 2:15-cv-02091-JMV Document 47 Filed 10/31/19 Page 6 of 6 PagelD: 623

Initially, it should be noted that the Supreme Court recently ruled that an appellate waiver
does not relieve a criminal defense attorney from filing a notice of appeal if the client requests
that he do so. Garza v. Idaho, 139 S. Ct. 738 (2019). Thus, to the extent that the Third Circuit
dismissed Petitioner’s appeal based on a defective notice of appeal, the proper remedy is to allow
him “a new opportunity to appeal.” Jd. at 749.

But even if the Third Circuit dismissed on the basis of the appellate waiver, Petitioner did
not have the assistance of counsel in arguing that the appellate waiver did not apply, While such
pro se representation is not necessarily improper, courts have ruled that the proper course is to
have counsel submit an Anders brief that provides a reasoned basis as to why there are no non-
frivolous grounds for appeal. See United States v. Gomez-Perez, 215 F.3d 315 (2d Cir. 2000);
see also Garza, 139 S. Ct. at 756 n.8.

CONCLUSION

For all of the foregoing reasons, Petitioner Daniel Jenkins respectfully requests that the
Court grant vacate his conviction and sentence pursuant to 28 U.S.C. § 2255.

Dated: October 2019

FRANZBLAU DRATCH, P.C.

By: _/s/ Stephen N. Dratch
354 Eisenhower Parkway

Plaza One
Livingston, New Jersey 07039
Attorneys for Petitioner
